                    UNITED STATES DISTRICT COURT
          MIDDLE DISTRICT OF TENNESSEE – COLUMBIA DIVISION

KAREN MCNEIL, LESLEY JOHNSON, )
TANYA MITCHELL, INDYA HILFORT,)
and SONYA BEARD,              )                        Case No. 1:18-cv-33
On behalf of themselves and all others
                              )
similarly situated,           )
                              )                        JURY DEMAND
      Plaintiffs,             )
                              )                        JUDGE CAMPBELL/
v.                            )                        MAGISTRATE JUDGE
                              )                        FRENSLEY
COMMUNITY PROBATION SERVICES, )
LLC; et al.                   )
                              )
      Defendants.             )


       GILES COUNTY, TENNESSEE’S OPPOSITION IN RESPONSE TO
     PLAINTIFF HILFORT’S MOTION FOR A PRELIMINARY INJUNCTION


        Giles County, Tennessee1 (the “County”), by and through counsel, hereby responds

to Plaintiff Indya Hilfort’s Motion for Preliminary Injunction (“Motion”) [D.E. 51 and 52]

as follows.2

                                      INTRODUCTION

        Plaintiff Hilfort is seeking individual and class-wide injunctive relief to prohibit

the County Sheriff’s Department from executing facially valid arrest warrants issued by

state court judges. In support of Count 15 of the Amended Complaint, 3 Plaintiff Hilfort


1 Plaintiff Hilfort’s claim against Sheriff Kyle Helton, in this official capacity, is duplicative
of the claim against the County. Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).
2 The County incorporates by reference the arguments set forth in its Motion to Dismiss

[D.E. 61 and 62], CPS’s Response to Plaintiff’s Motion for Preliminary Injunction [D.E.
111], and PSI’s Response to Plaintiff’s Motion for Preliminary Injunction [D.E. 110].
3 Plaintiffs filed their original Complaint [D.E. 1] and Motion for Class Certification [D.E.

5 and 6.] on April 23, 2018. Thereafter, on July 13, 2018, Plaintiffs filed the operative
Corrected First Amended Complaint (“Amended Complaint”) [D.E. 41], adding Count 15
solely on behalf of Plaintiff Hilfort [D.E. 41, PageID #607-08].


{FB596849 / LGPC 6050 }                         1
    Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 1 of 21 PageID #: 1449
contends that state court judges who sit, in part, in Giles County issue arrest warrants for

revocation of misdemeanor probation that require secured money bonds without first

making an inquiry into or findings concerning the probationers’ ability to pay or an

assessment of alternatives to detention.4 Plaintiff Hilfort avers that this practice violates

the fundamental principles of equal protection and due process.

        However, Plaintiff Hilfort has not sought available declaratory relief against state

judicial officials to remedy her claim. 5 Instead, Plaintiff is attempting to make an end-

run by enjoining the County in conjunction with Plaintiffs’ remaining claims for monetary

relief. Plaintiff Hilfort’s request for § 1983 injunctive relief against the County belies well-

established United States Supreme Court precedent. Pursuant to Monell v. New York City

Dep’t of Social Servs., 436 U.S. 658 (1978) and its progeny, the United States Supreme

Court has unambiguously held that: (1) a local government can only be liable for its own

unconstitutional custom or policy; and (2) the “custom and policy” requirement

applies to § 1983 claims irrespective if the relief sought is prospective or

monetary. See infra Los Angeles Co., Cal. v. Humphries, 562 U.S. 29, 39 (2010). With

respect to Count 15, the only policy attributed to the County – (i.e., that the Sheriff’s

Department executes facially valid arrest warrants) – is not unconstitutional nor is it the

moving force behind Plaintiff Hilfort’s alleged constitutional deprivations.




4 Pursuant to Tennessee law, state trial judges have the sole authority to issue arrest
warrants for revocations of probation and set any bonds thereon. See supra Tenn. Code
Ann. § 40-35-311.
5 See Cain v. City of New Orleans, 281 F.Supp.3d 624, 646 (holding that Eleventh

Amendment immunity did not bar claims for prospective relief against state court judges
challenging the judges’ policies or practices of failing to conduct an inquiry into plaintiffs’
ability to pay court debts before plaintiffs are imprisoned).


{FB596849 / LGPC 6050 }                        2
    Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 2 of 21 PageID #: 1450
        Further, Plaintiff Hilfort’s claim that the County or Sheriff Helton, in his official

capacity, can be enjoined as an enforcement agency or actor is not appropriate in this

case. While the federal court does have the equitable authority to enjoin state actors from

executing unconstitutional state laws, Plaintiff has not requested such relief. Plaintiff

Hilfort does not challenge the constitutionality of the laws permitting the court to issue

warrants for revocation, establishing the factors considered when setting bond, or

permitting the Sheriff to execute warrants.         Rather, Plaintiff Hilfort is requesting

injunctive relief that will require the Sheriff (an executive officer) to review each and every

arrest warrant for misdemeanor probation issued by several state court judges – who do

not adhere to a uniform policy – and make an independent determination regarding

whether the judges considered indigency and alternatives to bond.

        Finally, even assuming arguendo that Plaintiff Hilfort’s claim under § 1983

permits the requested prospective relief against the County – which it clearly does not –

Plaintiff Hilfort has failed to satisfy her burden of proof that she is entitled to injunctive

relief. Plaintiff’s unsubstantiated and general allegations, as set forth in her Motion, will

not suffice. At the hearing on Plaintiff’s Motion, she must provide evidence to support

the material allegations in her Motion – currently asserted without any support. For these

reasons, as explained further below, Plaintiff Hilfort’s request for extraordinary injunctive

relief, individually or on a class wide basis, must be denied.

                            PROCEDURAL BACKGROUND

        On July 13, 2018, Plaintiffs filed the operative Amended Complaint asserting

twenty-five causes of action against varying combinations of defendants, the County,

Sheriff Helton, in his official capacity, PSI Defendants and CPS Defendants. [D.E. 41,

generally.] Plaintiffs Karen McNeil, Lesley Johnson, Tanya Mitchell, Hilfort, and Sonya


{FB596849 / LGPC 6050 }                       3
  Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 3 of 21 PageID #: 1451
Beard6 were sentenced to supervised probation by General Sessions or Circuit Courts

judges after pleading guilty to misdemeanor charges. These former and current

probationers filed the instant lawsuit asserting § 1983 and state law claims against the

County, private probation companies – CPS and PSI – and the companies’ employees

challenging the County’s misdemeanor probation system. With the exception of Count 15,

Plaintiffs’ claims against the County arise solely out of the County’s contracts – permitted

under Tennessee law, codified at Tenn. Code Ann. §§ 40-35-302 and 303 (“Tennessee

Private Probation Statute”) – with Tennessee licensed private probation companies.

        In Count 15 of the Amended Complaint, Plaintiff Hilfort asserts a claim for

injunctive relief (solely against the County) based upon her allegations that state court

judges fail to make sufficient inquiries into probationers’ ability to pay money bond at the

time they issues arrest warrants for revocation of probation. [D.E. 41, ¶¶ 559-562, PageID

# 116-117].      The only supporting allegation against the County is that its Sheriff’s

Department executes the warrants issued by state court judges. Specifically, this Count

alleges that “Defendants” have:

        a policy and practice of violating probationers’ substantive right against
        wealth-based detention by enforcing secured financial conditions of release
        that are pre-printed on violation of probation arrest warrants and that are
        determined without an inquiry into or findings concerning ability to pay,
        without any pre-deprivation process, assessment of alternatives to
        detention, inquiry into whether the Plaintiffs pose a danger to the
        community or a risk of flight, or any findings regarding the need for
        detention in light of any particular governmental interest.

Id. at ¶ 561.




6Plaintiffs have filed a Motion for Class Certification 6 that has not yet been fully briefed
or considered by the Court.


{FB596849 / LGPC 6050 }                      4
    Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 4 of 21 PageID #: 1452
         On July 13, 2018, Plaintiff Hilfort filed a Motion and Memorandum in Support of

Motion for Temporary Restraining Order and Motion for Preliminary Injunction after

learning that a state court judge issued an arrest warrant for revocation of probation that

required a $2,500 bond. [D.E. 42.] Plaintiff Hilfort sought to prohibit the County from

enforcing against her “any secured financial condition of release determined without an

inquiry or findings concerning ability to pay, without consideration of alternatives, and

without any finding that pre-revocation detention is necessary to meet a compelling

government interest.” [D.E. 42, PageID# 645.] Within hours of filing her Motion, the

Court held a telephonic hearing and granted a TRO. [D.E. 45.] The parties later agreed to

extend the TRO until a hearing on the merits. [D.E. 50]. Plaintiff Hilfort subsequently

filed her Memorandum in Support of Plaintiffs’ Motion for Preliminary Injunction

seeking relief individually and on behalf of the yet to be certified class. [D.E. 51 and 52.]

        Pursuant to an order of this Court, the County has produced over 4000 pages of

documents from the Circuit Court Clerk and Sheriff’s Department related to the issuance

of arrest warrants for violation of probation since January 1, 2018. Plaintiffs also were

permitted to take the depositions of two state court judges, Circuit Court Judge J. Russell

Parkes and General Sessions Court Judge Robert C. Richardson. 7




7 The County has filed contemporaneously herewith complete copies of the deposition
transcripts of Judge Parkes and Judge Richardson.


{FB596849 / LGPC 6050 }                       5
    Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 5 of 21 PageID #: 1453
                              FACTUAL BACKGROUND8

        Plaintiff Hilfort was sentenced to supervised probation following a guilty plea to a

misdemeanor offense in the General Sessions Court in December 2016 and a guilty plea

to reduced misdemeanor charges in Circuit Court in September 2017. [D.E. 41, PageID

#550-51.] In General Sessions Court, Plaintiff Hilfort was convicted of Failure to Appear

on December 8, 2016. See Exhibit A9. Judge Richardson sentenced Ms. Hilfort to a

suspended sentence and placed Ms. Hilfort on probation for 11 months and 29 days. Id.

Thus, Ms. Hilfort’s probation term began on December 8, 2017 and ended on February

20, 2019. Id.

        In Circuit Court, a Giles County Grand Jury indicted Ms. Hilfort for felony theft

over $1,000 in violation of Tenn. Code Ann. § 39-14-103 10 on August 31, 2017. See Group

Exhibit B.        Ms. Hilfort – who was represented by counsel – pleaded guilty to

misdemeanor theft. Id. Pursuant to a plea agreement, Judge Parkes sentenced Ms.

Hilfort to supervised probation for 11 months and 29 days, effective September 25, 2017.

Id. Thus, if Ms. Hilfort did not violate the conditions of her probation, her probation

should have ended on or around September 23, 2018.




8 In support of her Motion, Plaintiff sets forth general allegations without support other
than an affidavit a handful of arrest warrants. The County recognizes that the Motion was
filed prior to discovery – although Plaintiffs made multiple open records requests to the
County in the months preceding Plaintiff Hillfort’s Motion. Even after the County
produced over 4000 pages of documents and the depositions of Judges Parkes and
Richardson, Plaintiff tendered Stipulations of Fact asked the County without citing a
single piece of supporting evidence. As of the instant filing, Plaintiff refuses to provide
citations to evidence to support her claim.
9 The County will enter certified copies of Ms. Hilfort’s complete criminal files, including

underlying judgment orders, at the hearing on Plaintiff’s Motion to Dismiss.
10 Co-plaintiff, Lesley Johnson, is the theft victim identified in Ms. Hilfort’s indictment.




{FB596849 / LGPC 6050 }                      6
    Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 6 of 21 PageID #: 1454
        Less than two months after her conviction, Ms. Hilfort tested positive for

marijuana in violation a condition of her probation on November 7, 2017. Id. On

November 8, 2017, Judge Parkes issued an arrest warrant for Ms. Hilfort requiring

$1,000 bond. Id. Thereafter, on March 27, 2018, Ms. Hilfort, who was represented by

counsel, entered into a plea agreement and Circuit Court Judge Robert Jones entered a

Revocation Order that partially revoked Ms. Hilfort’s probation, requiring her to serve 60

days in the County Jail. See Exhibit C. Judge Jones gave Ms. Hilfort 10 days credit for

time served on March 6, 2018 and March 19 through 27, 2018. Id. Judge Jones also

extended Ms. Hilfort’s probation for 11 months and 29 days to run concurrent with the

separate General Sessions case. Id.

        While on probation in Giles County, on July 29, 2017, a Lawrence County Grand

Jury indicted Plaintiff Hilfort on one felony charge and two misdemeanor charges: (1) one

count of unlawfully selling morphine, a schedule 2 drug, in violation of Tenn. Code Ann.

§ 39-17-417; (2) and two counts of unlawfully and recklessly endangering the life of a child

in violation of Tenn. Code Ann. § 39-13-303. See Exhibit D. Thereafter, on July 17, 2018,

Ms. Hilfort’s probation officer, Patricia McNair (CPS), submitted an Affidavit of

Complaint for Violation of Probation to Judge Richardson. See Exhibit A. Ms. McNair

attested that Ms. Hilfort violated the first condition her probation that requires Ms.

Hilfort to “obey the laws of the United States.” Id. The Affidavit further provides

information regarding the Lawrence County indictment for unlawfully selling a schedule

2 narcotic (morphine) and two counts of recklessly endangerment. Id. The Affidavit also

provided information to Judge Richardson including the date of Ms. Hilfort’s original

conviction for failure to appear on December 8, 2016. Id. In addition, the Affidavit

informed Judge Richardson that Ms. Hilfort previously violated her probation in


{FB596849 / LGPC 6050 }                      7
  Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 7 of 21 PageID #: 1455
November 2017. Judge Richardson issued an arrest warrant and set a bond in the amount

of $2,500. Id. Following this Court entering a TRO, Judge Richardson dismissed the

July 17th warrant. See Exhibit E.

                               STANDARD OF REVIEW

        A preliminary injunction is an “extraordinary remedy involving the exercise of very

far-reaching power, which is to be applied only in the limited circumstances which clearly

demand it.” Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). In ruling on a motion

for preliminary injunction, the court must consider the following four factors: (1) whether

the movant has a strong likelihood of success on the merits; (2) whether the movant would

otherwise suffer irreparable injury; (3) whether the issuance of a preliminary injunction

would cause substantial harm to others; and (4) whether the public interest would be

served by issuance of a primary injunction. Blue Cross & Blue Shield Mut. Of Ohio v. Blue

Cross and Blue Shield Ass’n, 110 F.3d 318, 322 (6th Cir. 1997). The question of whether

the movant has a strong likelihood of success is the primary question to be determined in

deciding whether to grant and preliminary injunction. Nat’l Bd. of YMCA v. Flint YMCA,

764 F.2d 199, 200 (6th Cir. 1985).

        Courts are “not inclined to grant the extraordinary remedy of a preliminary

injunction based upon inferences or disputed proof.” Great Am. Opportunities, Inc. v.

Cherry Bros., LLC, 2018 WL 2218959 at *2 (M.D. Tenn. May 15, 2018). The movant must

present evidence that goes beyond the unverified allegations of the pleadings and motion

papers. Doe #1 by and through Lee v. Sevier Co., Tenn., 2017 WL 3038144, at *2 (E.D.

Tenn. July 17, 2017). Moreover, “the proof required for a plaintiff to obtain a preliminary

injunction is much more stringent than the proof required to survive a summary

judgment motion.” Leary, 228 F.3d at 395.


{FB596849 / LGPC 6050 }                      8
  Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 8 of 21 PageID #: 1456
         In the instant case, for the reasons set forth below, Plaintiff cannot meet her

burden of proof to obtain the extraordinary relief that she seeks on behalf of herself or on

behalf of the yet to be certified class.

                                           ARGUMENT

I.       Plaintiff Has Failed to Establish a Likelihood of Success on the Merits

         A.      Plaintiff cannot establish Monell liability against the County

         Section 1983 creates liability against “[e]very person who, under the color of [state

law], subjects or causes to be subjected, any citizen . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution.” 42 U.S.C. § 1983. A local

government may be liable under § 1983 if the government body itself subjects a person to

a deprivation of rights or causes a person to be subjected to such deprivation. Monell v.

New York City Dep’t of Social Servs., 436 U.S. 658, 692 (1978); See also City of Los

Angeles v. Lyons, 461 U.S. 95, 120 (1983) (noting that “[a]n indispensable prerequisite of

municipal liability under 42 U.S.C. § 1983 is proof that the conduct complained of is

attributable to an unconstitutional official policy or custom”).

         Thus, under Monell and its progeny, a municipal liability claim against the County

must be examined by applying a two-prong inquiry: (1) whether the plaintiff has asserted

the deprivation of a constitutional right; and (2) whether a County policy or custom is the

moving force responsible for that violation. Doe v. Claiborne Co., Tenn., 103 F.3d 495,

505-06 (6th Cir. 1996); Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 2013).

“Monell’s ‘policy or custom’ requirement applies in § 1983 claims irrespective of

whether the relief sought is monetary or prospective.” Los Angeles Co., Cal. v.

Humphries, 562 U.S. 29, 39 (2010) (emphasis added); See also Lozman v. City of Riviera

Beach, Fla., 138 S.Ct. 1945, 1951 (2018) (holding that “[i]t is well established that in a §


{FB596849 / LGPC 6050 }                        9
     Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 9 of 21 PageID #: 1457
1983 case a city or other local government entity cannot be subject to liability at all unless

the harm was caused in the implementation of ‘official city policy’”).

                 1.       Plaintiff cannot establish that a County policy or custom
                          is the moving force behind her purported constitutional
                          deprivation.

        In order to impose liability on a local government under § 1983, Plaintiff must

prove that “action pursuant to official municipal policy” caused her injury. Monell, 436

U.S. at 691. A § 1983 plaintiff must satisfy a “rigorous” standard of causation and she

must demonstrate a causal link between the municipal action and the deprivation of

federal rights.” Board of County Com’rs of Bryan Co., Olk. V. Brown, 520 U.S. 397, 404-

05 (1997). The United States Supreme Court “recognized in Monell and have repeatedly

affirmed, Congress did not intend municipalities to be held liable unless deliberate action

attributed to the municipality directly cause a deprivation of constitutional rights.” Bryan

Co., 520 U.S. at 415. Thus, a governmental entity is liable under § 1983 only when the

entity itself is the “moving force” behind a constitutional violation. Pembaur, 475 U.S. at

481-82 (holding that local governments are only responsible for “their own illegal acts”)

(citing Monell, 436 U.S. 665-683); See also Connick v. Thompson, 563 U.S. 51, 61 (2011)

(holding that “[a] municipality or other local government may be liable under [§ 1983] if

the governmental body itself subjects a person to a deprivation of rights or cases a person

to be subjected to such deprivation”) (internal cites omitted); City of St. Louis v.

Praprotnik, 458 U.S. 112, 123 (1998) (holding that “[t]he challenged action must have

been taken pursuant to a policy adopted by the officials or officials responsible under state

law for making policy in that area of the city’s business”)

        In the instant case, the issuance of arrest warrants is the “moving force” behind

Plaintiff’s purported constitutional deprivation. In the Count 15 of the Amended, Plaintiff


{FB596849 / LGPC 6050 }                       10
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 10 of 21 PageID #: 1458
Hilfort asserts a claim under the equal protection and due process clauses of the 14th

Amendment. [D.E. 41, PageID #607-08.] Logically, these purported violations must occur

as a result of either the court issuing the warrant, making the bond determination, or later

conducting a hearing to determine indigency. While Plaintiff attempts to characterize her

claim as challenging the “enforcement” of the warrant, the moving force behind her due

process and equal protection claims arise from the determination of conditions of release.

That determination is solely within the purview of the court.

        There is no evidence that a County policy governs the issuance of the arrest

warrants for revocation or probation or the conditions of release required by the warrant.

Rather, under Tennessee law, trial judges have the sole authority to issue arrest warrants

for renovation of probation. Tenn. Code Ann. § 40-35-311. Furthermore, Judge Parkes

and Judge Richardson both testified that they solely make the determination regarding

whether to require a secured money bond and, if so, the amount of the bond. See

Richardson Depo. pp. 34:23-35:9; 56:22-57:2; Parkes Depo. 29:9-30:7. The Judges also

testified that there is no set bond schedule. Rather, they both provided detailed testimony

about setting bond amounts on a case-by-case basis. See Parkes Depo. pp. 26:21-28:16;

29:15-30; 26:6-34:37.

        The only “policy” attributed to the County is the Sheriff’s enforcement of arrest

warrants issued by the state court. However, the County’s policy is not unconstitutional.

Plaintiff Hilfort does not – and cannot – aver that the arrest warrants at issue in this case

are facially invalid: the County’s policy of executing facially valid arrest warrants does not

violate probationers’ constitutional rights. Voyticky v. Village of Timberlake, Ohio, 412

F.3d 669, 677 (6th Cir. 2005) (holding that “[a]n arrest pursuant to a valid warrant is

normally a complete defense to a federal constitutional claim for false arrest or false


{FB596849 / LGPC 6050 }                       11
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 11 of 21 PageID #: 1459
imprisonment made pursuant to § 1983”) (citing Baker v. McCollan, 443 U.S. 137, 143–

44 (1979)); See also Seales v. City of Detroit, Mich., 724 F. App’x 356, 359–60 (6th Cir.

2018); Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010); Fettes v. Hendershot, 375

F. App’x 528, 532 (6th Cir. 2010). Without establishing that the County’s own

unconstitutional policy is the moving force behind Plaintiff’s Fourteenth Amendment

claims, Monell prohibits holding the County liable – even for prospective relief.

Humphries, 562 U.S. at 39.

         In their pleadings and filings with the Court, Plaintiffs have repeatedly relied upon

a case prosecuted by the same attorneys three years ago, Rodriguez v. Providence Cmty.

Corr., Inc., No. 3:15–cv–01048, 2015 WL 9239821 (M.D. Tenn. 2015), in support of their

claims against the County. As a threshold matter, Plaintiffs’ claim that the “allegations in

this case are materially indistinguishable from those in Rodriguez . . .” is not true. There

are significant differences in the underlying facts between these two lawsuits. 11

         The Court’s analysis in Rodriguez, as relates to the secured money bond issue, is

inapposite to whether the County is liable for Count 15 in this case. See Rodriguez v.

Providence Community Corr., et al, 191 F.Supp.3d 758, 766-79 (2016).12 In Rodriguez,

the private probation company defendant was a party to plaintiffs’ request for injunctive

relief arising from jailing probationers pursuant to preset money bonds. Id. at 779. The

Rodriguez Court rejected the private probation company’s motion to dismiss the secured



11 For example in Rodriguez (as explained further below), the courts routinely issued
arrest warrants with secured money bonds solely for failing to pay fees in costs. In
addition, a judge admitted that the probation officers, at time, set the bond amount
12 The County respectfully disagrees with the application of Monell, 436 U.S. at 692 in

Rodriguez, 191 F.Supp. 3d at 766. Although not relevant for the purposes of the County’s
current argument, the County argues in its pending Motion to Dismiss that it cannot be
held liable for actions of an agent in respondeat superior.


{FB596849 / LGPC 6050 }                        12
     Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 12 of 21 PageID #: 1460
money bond claim because the company’s probation officers “actively participated in the

setting of secured money bonds.” Id. The Rodriguez Court also generally denied

Rutherford County’s motion to dismiss because, in relevant part, “the County is accused

of acting through, PCC, Inc., as its agent.” Id. Thus, Rutherford County’s liability was

inextricably linked to the probation company’s liability. Conversely, in the instant case,

the probation companies are not parties to Count 15. Even if this Court determines that

the County is liable for the conduct of the probation companies and their officers, whose

liability would not extend to Count 15 of the Amended Complaint. Therefore, the analysis

and determination of whether Rutherford County was a proper party to the secured

money claim in Rodriguez is not applicable to whether the County is liable in Count 15 of

the instant case.

        Based on the foregoing, there is no basis in law or fact to determine that the

Plaintiff’s purported constitutional deprivations as alleged in Count 15 are caused by a

County policy or custom. Plaintiff Hilfort is not entitled to the prospective relief that she

seeks in her Motion.

                 2.       Plaintiff Hilfort is not entitled to injunctive relief through
                          an “enforcement agent” theory.

        While not addressed in her Motion, Plaintiff Hilfort will likely argue in reply that

Sheriff Helton is subject to § 1983 injunctive relief despite the absence of an

unconstitutional County custom or policy causing her alleged damages. In response to the

County’s pending Motion to Dismiss County, in relevant part, Count 15 of the Amended

Complaint, Plaintiff Hilfort apparently attempts to avoid Monell’s “policy and custom”

requirement by arguing that the Sheriff Helton can be enjoined as an enforcement actor.




{FB596849 / LGPC 6050 }                        13
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 13 of 21 PageID #: 1461
[D.E. 96, PageID # 1225-29.] However, the authority relied upon by Plaintiff does not

permit the expansive application of Ex Parte Young that Plaintiff requests from this Court.

        Ms. Hilfort argues that Sheriff Helton, as a local government official, may be

enjoined because the federal court has equity jurisdiction “to enjoin the threatened

enforcement of a state law which contravenes the federal Constitution.” [D.E. 96, PageID

#1226] (citing Terrace v. Thompson, 263 U.S. 197, 214 (1923). Ms. Hilfort specifically

relies upon authority set forth in Ex Parte Young, 209 U.S. 123 (1908) for her requested

injunctive relief. [D.E. 37, PageID #1226-27.] The Ex Parte Young Doctrine permits a

claim for prospective relief against a state official “to end a continuing violation of federal

law.” See Diaz v. Mich. v. Dep’t of Corr., 703 F.3d 956, 964 (6th Cir. 2013). Under Young,

        Individuals who, as officers of the state, are clothed with some duty in
        regard to the enforcement of the laws of the state, and who threaten and are
        about to commence proceedings, either of a civil or criminal nature, to
        enforce against parties affected an unconstitutional act, violating the
        Federal Constitution, may be enjoined by a Federal Court of equity from
        some action.

209 U.S. at 155-56.

        Courts “have not read Young expansively.” See Children’s Healthcare is a Legal

Duty, Inc. v. Deter, 92 F.3d 1412, 1414 (6th Cir. 1996). Ex Parte Young and its progeny

limit the exception. Idaho v. Coeur d’Alene Tribe of Ohio, 521 U.S. 261, 269 (1997)

(affirming that, in applying Ex Parte Young, courts “must ensure that the doctrine of

sovereign immunity remains meaningful, while also giving the recognition to the need to

prevent violations of federal law”). Young “does not reach state officials who lack a ‘special

relationship to the particular statute’ and ‘are not expressly directed to see to its

enforcement.’’ See Russell v. Lundergan-Grimes, 784 F.3d 1037, 1947 (2015).




{FB596849 / LGPC 6050 }                       14
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 14 of 21 PageID #: 1462
        In Plaintiffs’ response to the County’s motion to dismiss, they rely heavily a Ninth

Circuit case, Moore v. Urquahart, 899 F.3d 1094 (9th Cir. 2018). In Moore, a class

challenged the constitutionality of a state statute that permitted sheriffs to enforce

eviction orders without the opportunity for a hearing before the court. 899 F.3d at 1098.

The Ninth Circuit found that the prospective relief sought against the sheriff was

permitted under Ex Parte Young because he had some connection to the enforcement of

the allegedly unconstitutional state statute, and Washington law assigned county sheriffs

the duty to exercise the warrants. Id at 1103.

        Here, unlike Moore, Plaintiff Hilfort is not seeking to enjoin Sheriff Helton from

enforcing a discernable unconstitutional state law. Plaintiff does not challenge the

constitutionality of any state law.      Rather, Plaintiff Hilfort is challenging whether

individual judges are failing to adhere to the Fourteenth Amendment when making

distinct and separate decisions from the bench.

        Plaintiff Hilfort is seeking to enjoin an executive officer from enforcing arrest

warrants for revocation of probation, which are issued by multiple state court judges who

do not adhere to a single policy or custom when they determine bond. Incredibly,

Plaintiff Hilfort’s request for relief would require that Sheriff Helton independently make

a determination whether the judge sufficiently considered indigency or alternatives to

money bond for every arrest warrant for revocation of misdemeanor probation issued in

Giles County. Plaintiff Hilfort’s request for relief also would require that this federal court

disregard Tennessee state law that vests the exclusively authority to issue arrest warrant

for revocation in trial court judges. Tenn. Code Ann. § 40-35-311. There is no authority

to permit the application of the Ex Parte Young doctrine in this case.




{FB596849 / LGPC 6050 }                       15
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 15 of 21 PageID #: 1463
         C.      Plaintiff Has Not Established a Constitutional Violation.

         Plaintiff Hilfort has failed to meet her burden of proof to establish an underlying

Fourteenth Amendment due process or equal protection violations. 13 Plaintiff Hilfort

avers that “Defendants” have a “policy and practice to enforce secured money bail,

predetermined without an inquiry into ability to pay, against misdemeanor probationers

accused of violating their probation.” [D.E. 52, PageID #706]. Plaintiff also avers that

probationers are subject to arrest warrants for violation of probation that require money

bonds solely based upon a failure to pay fines and costs. Id. (emphasis added). In support

of these averments, Plaintiff relies on general, exaggerated, and unsupported factual

allegations without citing to evidence to substantiate her claims. 14 [D.E. 52, PageID #708-

711]. Plaintiff’s reliance on unsubstantiated allegations will not suffice to obtain injunctive

relief. See supra Leary, 228 F.3d at 395.

         Master bond schedules have been scrutinized for the potential of resulting due

process and equal protection violations. Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir.

1978) (holding that “[u]tilization of a master bond schedule provides speedy and

convenient release for those who have no difficulty in meeting its requirements. The



13 Plaintiff Hilfort, the only named Plaintiff in Count 15, has not demonstrated that she
has standing to seek injunctive relief on behalf of the purported class. See Griffin v.
Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987) (holding that “[a] named plaintiff in a class
action who cannot establish the requisite case or controversy between himself and the
defendants simply cannot seek relief for anyone—not for himself, and not for any other
members of the class”; See also Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1045 (9th
Cir. 1999) (“unless the named plaintiffs are themselves entitled to seek injunctive relief,
they may not represent a class for that relief”).
14 It is impossible to determine the timeframe in which Plaintiff’s allegations occurred. To

the extent that Plaintiff is relying upon occurrences outside of the applicable on-year
statute of limitations, the County will object to the Court considering untimely evidence.
See Owens v. Okure, 488 U.S. 235, 249-50 (1989) (holding that Section 1983 actions are
governed by the state’s general personal injury statute of limitations).


{FB596849 / LGPC 6050 }                       16
     Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 16 of 21 PageID #: 1464
incarceration of those who cannot, without meaningful consideration of other possible

alternative, infringes on both due process and equal protection requirements”). However,

“[a] bail setting is not unconstitutionally excessive merely because a defendant is

financially unable to pay the requirement.” United States v. McConnell, 842 F.2d 105, 107

(1988 5th Cir.).

        In her Motion, Plaintiff asserts several unsupported allegations that the County

has “policy” of setting pre-determined bonds for warrants without an inquiry into relevant

factors for setting bond. [D.E. 52, PageID # 709-711.] Plaintiff will not be able to prove

these claims. As discussed further above, the judges who sit in the Giles County do not

adhere to a bond schedule. Rather, Judges Richardson and Parkes both provided lengthy

testimony about the various considerations that they rely upon before issuing an arrest

warrant and setting a bond thereon. The decisions to set bonds are made on a case-by-

case basis and do not conform to a single or cohesive policy. Plaintiff similarly relies on

unsupported allegations that the County has a “policy” of keeping probationers

incarcerated for “days or longer” prior to the opportunity to be heard by the court.

        In support of her request for injunctive relief, Plaintiff Hilfort also claims that

misdemeanor probationers are subject to arrest requiring secured money bond solely

based upon a probationers’ failure to pay fees and costs. [D.E. 52, PageID #706.]          In

addition, Plaintiff Hilfort asserts that the Sheriff enforces warrants issued “solely for non-

payments, even though he knows that the money bond was determined without an inquiry

and findings concerning ability to pay or consideration of alternative conditions.” [D.E.

52, PageID #710.] As a threshold matter, this allegation is not relevant to and should not

be considered in support of Plaintiff Hilfort’s Motion. There is no evidence that Ms.

Hilfort’s probation has been revoked solely as a result of her failure to pay fines and costs.


{FB596849 / LGPC 6050 }                       17
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 17 of 21 PageID #: 1465
Her revocations always have occurred with other charges – such as testing positive for

marijuana, an arrest for selling morphine, or an arrest for endangering the lives of her

children. Thus, Plaintiff Hilfort is no standing to injunctive relief on this basis, nor can

she represent a class. Hodger-Durgin, 199 F.3d at 1045.

         However, even if Plaintiff Hilfort or any other representative Plaintiff had

standing, there is no evidence to substantiate Plaintiff’s claim that there is a policy or

common practice of issuing arrest warrants that require bonds solely based upon a failure

to pay. More egregiously, Plaintiff has no evidence upon which to base her assertion that

the Sheriff knows that the court commonly issues warrants that require a secured money

bond solely for failure to pay. Plaintiff’s willingness to make such baseless assertions –

without qualifying that the allegations have been asserted based upon information and

belief – is commonplace in her Motion.15

         During the course of discovery, the County has produced revocation warrants

issued by state court judges in Giles County since January 2018. There were only three

instances in which the state court issued arrest warrants requiring money bonds solely

based upon a failure to pay fines and costs. See Group Exhibit F. These three warrants

were issued by two Circuit Court judges in January 2018 and, crucially, none of these

warrants were issued against Plaintiff Hilfort or any other named Plaintiff. Moreover,

Judges Parkes and Richardson both testified that it is not either of their current practices

to require money bonds solely on the basis of failing to pay fees and costs. See Richardson

Depo.22:9-13; Parkes Depo. 32:21-33:13.




 It is not clear why Plaintiff chose to highlight this issue – which is not pervasive in Giles
15

County and is not alleged by any of the individual Plaintiffs – other than to attempt to
bolster her reliance upon the Rodriguez Litigation.


{FB596849 / LGPC 6050 }                       18
     Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 18 of 21 PageID #: 1466
        Based on the foregoing, Plaintiff has failed to sufficiently establish a constitutional

deprivation giving rise to injunctive relief.

II.     The Balance of Harms Weighs Against Injunctive Relief

        As Plaintiff cannot establish a likelihood of success on the merits of her claim

against the County, the inquiry should end there. See Gonzalez v. Nat’l Bd. of Exam’rs.,

225 F.3d 620, 625 (6th Cir. 1997) (holding that a “finding that there is simply no

likelihood of success on the merits is usually fatal” to a movant’s request for injunctive

relief”). To the extent that the Court continues its analysis, the balance of harms also

weighs against granting Plaintiff Hilfort injunctive relief.

        Plaintiff’s proposed injunction would prohibit the Sheriff’s Department from

enforcing any arrest warrants for violation of probation that require a probationer to post

a secured money bond – regardless of the grounds for revocation – unless the

Sheriff can make a determination that the issuing judge made an inquiry or finding

concerning ability to pay or considered alternatives to detainment. [D.E. 52, PageID

#712.] “[A]ny time a State is enjoined by a court from effectuating statutes enacted by

representatives of its people, its suffers a form of irreparable injury.” Maryland v. King,

133 S.Ct. 1, 3 (2012) (quoting New Motor Vehicle Bd. v. Orrin W. Fox Co., 434 U.S. 1345,

1351 (1977)). In this circumstance, the interest and potential harm to the State “merges

with that of the public.” Planned Parenthood of Greater Tex. Surgical Health Servs. v.

Abbott, 734 F.3d 406, 419 (5th Cir. 2013).

        The Sheriff’s Department and their deputies – who likely do not have law degrees

– cannot be expected to second guess state court judges by determining whether the court

sufficiently considered indigency. The relief sought by Plaintiff Hilfort would, for all

intents and purposes, result in the Sheriff’s Department’s inability to execute any arrest


{FB596849 / LGPC 6050 }                         19
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 19 of 21 PageID #: 1467
warrants for misdemeanor probation that require a secured money bond. The allegations

asserted in Count 15 do not necessitate such drastic relief.

Accordingly, the balance of equities weighs against granting Plaintiff injunctive relief.

                                     CONCLUSION

        Based on the foregoing, the County respectfully requests that the Court deny

Plaintiff Hilfort’s Motion for Preliminary Injunction.

                                          Respectfully submitted,


                                          /s/ Cassandra M. Crane
                                          Robyn Beale Williams, BPR #19736
                                          Cassandra M. Crane, BPR #034889
                                          FARRAR & BATES, LLP
                                          211 Seventh Avenue North, Suite 500
                                          Nashville, Tennessee 37219
                                          (615) 254-3060
                                          (615) 254-9835 Fax
                                          robyn.williams@farrar-bates.com
                                          casey.crane@farrar-bates.com
                                          Counsel for Giles County




{FB596849 / LGPC 6050 }                      20
 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 20 of 21 PageID #: 1468
                                                21

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 15th day of October, 2018, a true and correct
copy of the foregoing was sent via electronic filing to:

 Kyle Mothershead                                    Elizabeth Rossi
 The Law Office of Kyle Mothershead                  Jonas Wang
 414 Union Street, Suite 900                         Eric Halperin
 Nashville, TN 37219                                 Civil Rights Corps
 Phone: 615-982-8002                                 910 17th Street NW, Suite 500
 Fax: 615-229-6387                                   Washington, DC 20006
 kyle@mothersheadlaw.com                             Phone: 202-599-0953
 Counsel for Plaintiffs and Proposed Classes         Fax: 202-609-8030
                                                     elizabeth@civilrightscorps.org
                                                     Jonas@civilrightscorps.org
                                                     eric@civilrightscorps.org
                                                     Counsel for Plaintiffs and Proposed Classes

 Matthew J. Piers                                    J. Christopher Williams
 Chirag G. Badlani                                   Williams Law and Mediation Group
 Kate E. Schwartz                                    101 S. 1st Street
 Hughes, Socol, Piers, Resnick & Dym, Ltd.           Pulaski, Tennessee 38478
 70 W. Madison Street, Suite 4000                    Phone: 931-363-6500
 Chicago, IL 60602                                   Fax: 931-363-8904
 Phone: 312-580-0100                                 cwilliams@newsouthlaw.com
 Fax: 312-580-1994                                   Counsel for Giles County
 mpiers@hsplegal.com
 cbadlani@hsplegal.com
 kschwartz@hsplegal.com
 Counsel for Plaintiffs and Proposed Classes

 Brandt M. McMillan                                  David W. Garrison
 Tune, Entrekin & White, P.C.                        Scott P. Tift
 315 Deaderick Street                                Barrett Johnston Martin & Garrison, LLC
 Suite 1700                                          Bank of America Plaza
 Nashville, TN 37238                                 414 Union Street, Suite 900
 Phone: 615-244-2770                                 Nashville, TN 37219
 Fax: 615-244-2778                                   Phone: 615-244-2202
 bmcmillan@tewlawfirm.com                            Fax: 615-252-3798
                                                     dgarrison@barrettjohnston.com
                                                     stift@barrettjohnston.com

 Daniel H. Rader, IV
 Moore, Rader, Clift & Fitzpatrick, P.C.
 P O Box 3347
 Cookeville, TN 38502
 Phone: 931-526-3311
 Fax: 931-526-3092
 danny@moorerader.com

                                             /s/ Cassandra M. Crane

                                     {FB596849 / LGPC 6050 }21


 Case 1:18-cv-00033 Document 112 Filed 10/15/18 Page 21 of 21 PageID #: 1469
